             Case 2:17-cv-00111-JCM-VCF Document 238 Filed 11/04/20 Page 1 of 1




1                                         UNITED STATES DISTRICT COURT

2                                              DISTRICT OF NEVADA

3                                                          ***
      WILL SITTON,
4
                             Plaintiff,
5                                                             Case No.: 2:17-cv-00111-JCM-VCF
      vs.
6                                                             ORDER
7
      LVMPD, et al.,
8                             Defendant.
9             Before the Court is Plaintiff’s Motion for Order to Show Cause and Sanctions (ECF Nos. 236 &
10   237).
11            Accordingly, IT IS HEREBY ORDERED that a telephonic hearing is scheduled for 2:00 PM,
12   December 3, 2020, in Courtroom 3D, on Plaintiff’s Motion for Order to Show Cause and Sanctions (ECF
13   Nos. 236 & 237).
14            Plaintiff is ordered to appear telephonically. The court will place the call and connect with Plaintiff
15   at Ely State Prison with the number provided to the court by the prison.
16            The call-in telephone number is (888) 273-3658, access code: 3912597. The call must be made
17   five minutes prior to the hearing time. The court will join the call and convene the proceedings. To improve
18   sound quality, the parties should use a land line, at all possible. The use of a speaker phone during the
19   proceedings is prohibited.
20            DATED this 4th day of November, 2020.
21                                                                   _________________________
                                                                     CAM FERENBACH
22                                                                   UNITED STATES MAGISTRATE JUDGE

23

24

25
